Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Please withdraw withdrawn claims 3-5, as they are drawn to restricted inventions, wherein the Applicant withdrew claims 3-5 without traverse. See MPEP1302.04.

Since the amendment to claim 10, and the addition of new claims 14, and 15 provide for minor objections, the Examiner has provided amendments to these claims that: 1) do not affect the claim scope, and 2) provide for clear metes and bounds of the claim limitations.

	10. The method according to claim 1, wherein said medium contains 0.1% v/v to 5% v/v of extracellular matrix.

	14. The method according to claim 1, wherein said medium contains 0.2% v/v to 5% v/v of extracellular matrix.

	15. The method according to claim 1, wherein said medium contains 0.5% v/v to 5% v/v of extracellular matrix.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are drawn to a method of forming a primary cancer cell spheroid, by culturing primary cancer cells in a medium, with 5% v/v or less of extracellular matrix dissolved in the medium, wherein the cells are cultured atop a substantially low-adhesive cell culture substrate. As discussed in the Applicant’s Arguments, dated 8/2/2022, the cited reference does not use primary cancer cells, and there is no reasonable motivation to modify the cited reference in a manner that would render it consistent with the claimed invention.
Following an additional art search, both Kondo, et al (Proceedings of the National Academy of Sciences, 108, 6235-6240, 2011) and Wang, et al (International Journal of Clinical and Experimental Pathology, 1, 184-193, 2014) teach methods of forming primary cancer cell spheroids. However, upon inspection of the methods, these references provide for suspension cultures that include extracellular matrix in the medium (see Kondo, page 6240, “Materials and Methods” section), or plates that were coated with extracellular matrix, rendering them substantially high-attachment surfaces (see Wang, page 185, “Materials and Methods” section. Neither reference provides for a medium without extracellular matrix, and a low attachment surface that is consistent with the claimed surface.
In the Applicant’s Arguments, the Applicant notes that claim 2 was mentioned as being rejected under 35 USC 112(b), but no explicit rejection was written. Initially, the Examiner had believed that elements of claim 2 were indefinite, but following a review of the instant specification, all questions on the definitiveness of the claim was resolved. Claim 2 was never meant to be rejected under 35 USC 112(b), and the mention of the claim in this rejection was accidental.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651